Citation Nr: 1129539	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to special monthly compensation (SMC) from December 2004 to the present based on the need for regular aid and attendance or on housebound status.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to December 1968 and from April 1976 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing at the RO in June 2007.


FINDINGS OF FACT

1.  Prior to July 15, 2009, the Veteran is not in need of regular aid and attendance of another person due to his service-connected right acoustic neuroma and right frontal meningioma, lumbar radiculopathy of the left lower extremity status post surgery with diabetic neuropathy, post-operative residuals of neurofibroma surgery of the lower back, status post resection of left acoustic neuroma with bilateral hearing loss, adjustment disorder associated with post-operative residuals of neurofibroma surgery of the lower back, diabetes mellitus type II, peripheral neuropathy of right lower leg associated with diabetes mellitus type II, erythema multiforme, loss of balance as a residual of left acoustic neuroma, tinnitus, neuroma of the left thumb, status post craniotomy, and/or impotence associated with post-operative residuals of neurofibroma surgery of the lower back, and does not have a service-connected disability rated as total with additional service-connected disability or disabilities independently ratable as 60 percent disabling, nor is he substantially confined to his home or immediate premises due to service-connected disabilities.

2.  From July 15, 2009, the Veteran is in need of regular aid and attendance of another person due to his service-connected right acoustic neuroma and right frontal meningioma, lumbar radiculopathy of the left lower extremity status post surgery with diabetic neuropathy, post-operative residuals of neurofibroma surgery of the lower back, status post resection of left acoustic neuroma with bilateral hearing loss, adjustment disorder associated with post-operative residuals of neurofibroma surgery of the lower back, diabetes mellitus type II, peripheral neuropathy of right lower leg associated with diabetes mellitus type II, erythema multiforme, loss of balance as a residual of left acoustic neuroma, tinnitus, neuroma of the left thumb, status post craniotomy, and/or impotence associated with post-operative residuals of neurofibroma surgery of the lower back.


CONCLUSIONS OF LAW

1.  Prior to July 15, 2009, the criteria for special monthly compensation based on the need for the regular aid and attendance of another person or on account of being permanently housebound have not been met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010).

2.  The criteria for special monthly compensation based on the need for the regular aid and attendance of another person have been met from July 15, 2009.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice must be provided to a claimant before the initial unfavorable adjudication by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App.112 (2004).  

Since the Board has granted SMC based on aid and attendance, any failure to notify and/or develop this claim cannot be considered prejudicial to the Veteran.  

In May 2004, the Veteran submitted a claim of entitlement to SMC.  

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following:  Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the Board shall adjudicate the issue on the basis of the record, keeping in mind the benefit of the doubt.

Service connection is currently in effect for the following disabilities:  Right acoustic neuroma and right frontal meningioma evaluated as 60 percent disabling; lumbar radiculopathy of the left lower extremity status post surgery with diabetic neuropathy evaluated as 40 percent disabling; post-operative residuals of neurofibroma surgery of the lower back evaluated as 40 percent disabling; status post resection of left acoustic neuroma with bilateral hearing loss evaluated as 30 percent disabling; adjustment disorder associated with post-operative residuals of neurofibroma surgery of the lower back, evaluated as 30 percent disabling; diabetes mellitus type II evaluated as 20 percent disabling; peripheral neuropathy of right lower leg associated with diabetes mellitus type II evaluated as 20 percent disabling; erythema multiforme evaluated as 10 percent disabling; loss of balance as a residual of left acoustic neuroma, evaluated as 10 percent disabling; tinnitus evaluated as 10 percent disabling; neuroma of the left thumb, evaluated as noncompensably disabling; status post craniotomy, evaluated as noncompensably disabling; and impotence associated with post-operative residuals of neurofibroma surgery of the lower back; evaluated as noncompensably disabling.  

The Board finds that, prior to July 15, 2009, SMC is not warranted.  However, beginning July 15, 2009, the medical evidence documents sufficient severity of service-connected symptoms to warrant SMC based on the need for aid and attendance.  

In May 2004, a private physician wrote that the Veteran's medical condition left him 75% disabled.  His left "psoas" muscle was significantly atrophied.  The Veteran had considerable weakness in his back and leg muscles which was a condition that would continue to worsen over time and the Veteran's ability to walk would become increasingly difficult.  The doctor opined that the Veteran should be given every consideration to be placed in a facility for handicapped persons.  

In November 2004, a private physician noted that the Veteran was able to walk one half mile using a cane without difficulty.  

At the time of a February 2005 VA aid and attendance or housebound examination, it was noted that the Veteran drove himself to the examination.  He walked with the assistance of a walker.  He was accompanied by his fiancé, whom he took to most places in case he happened to fall as he had balance problems.  Otherwise, he independently walks with the support of a walker.  He reported that he occasionally would go to the local grocery store to shop and sometimes his fiancé would do the shopping if he was feeling unsteady.  The examiner noted that the Veteran reported he was hospitalized in September 2004 but he was not bedridden.  Vision as stated was better than 20/200 but the results of testing were not available.  The Veteran could go to the bank and manage his own finances.  He denied incontinence and did not wear diapers.  His balance was poor.  He was able to attend to his toiletry needs and could shower but he could not take baths.  He could do simple cooking like scrambling eggs but no regular cooking.  He could feed himself.  He struggled but was able to dress himself.  He could fasten clothing and shave by himself.  The only assistive device he used was a walker.  

In March 2005, a private physician wrote that the Veteran was walking one quarter mile per day with a cane.  

The above referenced medical evidence does not document that the Veteran's service-connected disabilities are productive of an inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; an inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

A November 2007 VA clinical record reveals the Veteran was independent in toileting, transferring, bladder and bowel and feeding.  However, he needed assistance in bathing and dressing.  Significantly, the cause of the need for assistance in bathing and dressing was not reported.  While this evidence documents the presence of one of the criteria for SMC, it does not attribute the handicap to a service-connected disability.  

The evidence set out below does document the presence of symptoms associated with the service-connected disabilities which warrant a grant of SMC.  

At the time of a July 2009 VA aid and attendance/housebound examination, it was noted that the Veteran did not drive due to lower extremity weakness.  He can walk with a walker about 25-50 yards and must stop due to leg pain.  Visual acuity is better than 5/200 in both eyes.  He can dress himself.  He can keep himself clean and presentable.  He had difficulty with balance and has to lean on something, however, when he dresses.  Sometimes he needs assistance because of his balance.  He denied having any appliances that he has to manipulate.  He can feed himself.  He can attend to the needs of nature and go to the bathroom by himself.  He would have difficulty escaping hazards.  He was not bedridden and he was not housebound.  He walks outside and goes to the boardwalk with his wife and nephew.  The examiner concluded by writing that the Veteran was able to dress and undress himself.  He was able to keep himself ordinarily clean and presentable.  He does not have frequent need of adjustment of prosthetic or orthopedic appliances.  He was able to feed himself.  He was able to attend to the wants of nature.  He did have incapacity of balance which was fairly severe.  He required care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  He was not blind and was not housebound.  He did not feel helpless as to require any regular aid and attendance.  This evidence links an intermittent inability to dress himself to the Veteran's service-connected balance problems.  Furthermore, the examiner noted the Veteran needed protection from hazards or dangers incident to his daily environment which is another criteria for SMC, although the cause of this was not reported but the Board will assume it is due to his balance problems.  

At the time of a August 2009 VA orthopedic examination, it was written that the Veteran required the assistance of his wife in activities of daily living for such things as dressing and undressing, driving and showering.  He used a cane and walker for ambulation.  The examiner prepared an addendum to the August 2009 examination report in September 2009.  The examiner found that the Veteran was unable to dress or undress himself and was unable to keep himself ordinarily clean or presentable.  The Veteran was able to attend to the wants of nature.  The Veteran was not blind, bedridden or housebound.  The examiner opined that the Veteran did have an incapacitation, physical or mental, which requires the care or assistance on a regular basis to protect the Veteran from the hazards or dangerous incidents to his daily environment.  The Board finds this evidence also documents problems with dressing and undressing and this fact, coupled with the fact that the only thing the examiner evaluated during the examination was the Veteran's service-connected low back condition leads the Board to find the evidence demonstrates an inability to dress due to a service-connected condition.  The evidence also indicates an inability to keep clean which is apparently attributed to the service-connected back disability as this was the only disability which the examiner examined.  Again this examiner found that the Veteran required help to protect him from the hazards or dangerous incidents to his daily environment.  

At the time of a VA peripheral nerves examination which was conducted in August 2009, the examiner noted that the Veteran continues to have lower back problems and lumbar radiculopathy symptoms.  The examiner opined that the neurological condition of the lower back pain and lumbar radiculopathy symptoms results in moderately severe difficulty walking.  The Veteran could feed himself.  The Veteran could dress himself with some help.  The Veteran can go to the bathroom and shower by himself, however, from time to time, he needs assistance.  This evidence also supports a grant of SMC.  The examiner found that the Veteran required help to dress himself and the only disabilities examined were related to the service-connected low back disability.  The examiner did not indicate that the Veteran was able to dress himself without assistance. 

In September 2009, the Veteran's private physician opined that the Veteran was able to feed himself.  He was able to button his clothing.  He could only walk short distances before becoming fatigued.  Later in the document this was quantified as being able to walk 10 feet without the assistance of another.  The Veteran was able to leave the house only with great difficulty and under supervision.  The author opined that the Veteran was 95 percent housebound.  The author certified that the Veteran requires the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other institutional care.  The Board finds this document also provides some evidence to support a grant of SMC but the probative value of the document is lessened as the Board cannot determine the qualifications of the author.  

After a careful review of the record, the Board finds that the criteria for entitlement to SMC based on the need for regular aid and attendance have been met as of July 15, 2009.  In reaching this determination, the evidence of record clearly demonstrates that as of July 15, 2009, the Veteran has problems with dressing and requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  The only medical evidence which contradicts these findings are several references in the VA clinical records which indicate the Veteran was independent in activities of daily living.  Significantly, these records were prepared in connection with issues other than a determination of whether the Veteran required the aid and attendance of another person.  The Board places greater probative weight on the examinations which were conducted specifically to determine if the Veteran required the aid and attendance of another person over the intermittent references in the clinical records to an ability to perform activities of daily living.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Prior to July 15, 2009, the evidence does not establish that the Veteran was so disabled due to service-connected disabilities as to require personal assistance or care on a regular basis or be bedridden.  He is also not shown to have been housebound.  In November 2004, he was noted to be able to walk one half mile using a cane without difficulty.  In February 2005, he drove himself to the examination, could go to the bank and manage his own finances, and attend to his toiletry needs, though he could shower but not take baths.  He could do simple cooking and was able to do regular cooking and dress himself, though the latter was with difficulty.  He could fasten clothing and shave by himself.  In November 2007, he was noted to be independent in toileting, transferring, bladder and bowel, and feeding.  He did, however, need assistance in bathing and dressing, though the cause for this is not set forth.  This evidence clearly demonstrates that the Veteran was not housebound.  He is not shown to have been substantially confined to his home and he clearly did not have a service-connected disability rated as total with additional disability or disabilities rated at 60 percent or more.  While a decline in his ability to care for himself is shown, it is not until the time of the VA examination in July 2009 that he is shown to meet the requirements for special monthly compensation.

Based on the above, the Board will give the Veteran the benefit of the doubt, and conclude that the Veteran's service-connected disabilities require the need for aid and assistance of others for dressing and in order to protect the Veteran from the hazards or dangers incident to his daily environment as of July 15, 2009.  

Therefore, resolving all doubt in the Veteran's favor, the Board finds that he is unable to function in an appropriate manner without supervision and assistance, and that as of July 15, 2009, SMC based on the need for the regular aid and attendance of another person is therefore warranted.  38 U.S.C.A. § 5107(b).  Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the housebound rate from July 15, 2009, is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.  


ORDER

Prior to July 15, 2009, entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound is denied.

Entitlement to special monthly compensation based on the need for aid and attendance is granted effective July 15, 2009, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


